The election of Erastus Worthington, one of the members returned from the town of Dedham, was controverted by Samuel Swett and others, on the ground that he was not qualified in respect to property, as required by the constitution.2
The committee on elections, at the January session, made the following report,3 in this case, which was read and agreed to:—
“ The only objection, stated against the said Worthington’s election, is, that he is not qualified according to the constitution, to sit as a member, not having, for one year preceding his election, been seised in his own right of a freehold of the value of one hundred pounds within said town, or any ratable estate, to the value of two hundred pounds ; but inasmuch as no evidence has been produced to the committee by said petitioners showing that he was not constitutionally qualified in that respect: the committee ask leave to report, and do report, that the said Erasteis Worthington, Esq., was duly elected, and is entitled to his seat.”4

 Same, 18.


 game, 465.


 See the case of Pembroke, 1786-7, ante, 21.